DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
       Election/Restrictions
1.        The petition filed May 6, 2020 requesting reconsideration and withdrawal of the restriction requirement of January 13, 2020 has been treated as a request for reconsideration and granted. The restriction requirement of January 13, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement, the Non-Final Office action of May 6, 2020, is also hereby withdrawn since not all pending claims were examined on the merits.
All pending claims 1-20 and 26-39 are presented for examination.

Claim Objection
2.       Claims 29 and 30 are objected to because of the following informalities:
          Regarding claims 29-30, line 5, a comma “,” at an end of the sentence should be changed to --- a period “.” ---.         
Claim Rejections - 35 USC § 112
3.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



4.         Claims 33-39 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            Regarding claim 33, in the body of claim, the performing steps are automated under by the control of a computer, however it is not clear how those performing steps being achieved. The applicant attempts to define the subject matter in terms of the result to be achieved, without providing the technical features necessary for achieving this result. The phrases “picking up an integrated circuits; placing the integrated circuits in sockets; and securing the integrated circuit in the socket” appears to lack technical features (such as an upper assembly, a lower bracket, a finger and a tool) that are essential for carrying out the invention and for achieving the claimed technical effect. In order to overcome 112(b) rejection, these technical features should be included in the subject-matter of the claim (similar to claim 26) in order to solve the clarity issue in the claim. 
             Claim 34-39 are also rejected as they inherit the deficiencies in claim 33.

                                                                Examiner Notes
5.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially 

Claim Rejections - 35 USC § 102 
6.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.      Claims 26 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US. Pub. 2002/0026258; hereinafter “Suzuki”).
          Regarding claim 26, Suzuki discloses a method for handling integrated circuits during automated testing (see Figs. 1-7), the method comprising the following steps:         translating an upper assembly (37, in Fig. 2) above a testing surface so that a lower bracket 33, in Fig. 2) supported below the upper bracket is positioned over an integrated circuit (IC devices D) designated for testing (see Fig. 2);         picking up the integrated circuit (IC devices D) using a finger (34 and 36, in Figs. 2-3) that is selectively moveable upward or downward with respect to the lower bracket (see at least in paragraphs [038-0039]]);         placing the integrated circuit (IC devices D) in a socket (11, in Fig. 2) using the finger (see Fig. 2); and         securing the integrated circuit (IC devices D) in the socket using a tool (35, in Figs. 2-3) all above steps are formed by a machine; see [0029-0053]).

          Regarding claim 33, Suzuki discloses a method for handling integrated circuits during automated testing (see Figs. 1-7), the method comprising the following steps:          picking up an integrated circuits (the IC devices D on the carrier block 21 are picked up by the transfer robot 7 and put in the sockets 11 on the test board 4; see paragraph [0034] and Figs. 1-4);         placing the integrated circuits in sockets (the IC devices D on the carrier block 21 are picked up by the transfer robot 7 and put in the sockets 11 on the test board 4…; see paragraph [0034] and Figs. 1-4); and          securing the integrated circuit in the socket (when IC devices D are transferred to and put in the sockets 11 on the test board 4, the respective lead portions of the IC devices have to be brought securely into contact with the corresponding contact points on the side of the sockets 11…; see paragraphs [0041-0044] and see Fig. 2),        wherein each of the steps is automated under the control of a computer (all above steps are formed by a machine; see [0029-0053]).

8.      Claim 33 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara et al. (US. Pub. 2012/0033208; hereinafter “Hara”).
Regarding claim 33, Hara discloses a method for handling integrated circuits during automated testing (see Fig. 5), the method comprising the following steps:          picking up an integrated circuits (a device interface apparatus 100 uses the handler apparatus 200 to transport the module under test 10 and load the module under test 10 on the device loading section 130; see paragraph [0060] and Figs. 1-7);         placing the integrated circuits in sockets (the device loading section 130 uses the positioning section 410 to set the position of the module under test 10 by pressing the module under test 10 against the reference surfaces 136; see [0060] and Figs. 1-7); and          securing the integrated circuit in the socket (a step shows on how to secure the IC in the socket is described in paragraphs [0061-0062, 0065-0067, and 0070-0071 ] and see Figs. 3-4 and 6-7),        wherein each of the steps is automated under the control of a computer (all above steps are formed by a machine; see Figs. 1-15 and [0051-0094]).
Claim Rejections - 35 USC § 103
9.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.     Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Arakawa et al. (US. Pat. 5951720; hereinafter “Arakawa”).
Regarding claims 27 and 34, taking claim 27 as an example, Suzuki discloses the method of claim 26, except for specifying that further comprising the steps of opening and closing a lid of the socket under the control of the computer.
          Arakawa discloses an IC mounting and demounting system for performing steps opening and closing a lid of the socket under the control of the machine (the IC socket is provided with a cover for opening/closing the contacts, the IC is set to the IC socket by pressing the cover with the mounting/demounting head and thereby opening the contacts; see col. 1 lines 50-60).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the testing IC apparatus of Suzuki for performing steps of opening and closing a lid of the socket as taught by Arakawa, in order to meet the system design and specification requirement.
11.     Claims 28-32 and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Khalid (US. Pub. 2019/0064305; hereinafter “Khalid”).
         Regarding claims 28 and 35, taking claim 28 as an example, Suzuki discloses the method of claim 26 further comprising sensing an image of the integrated circuit using an image sensor that is mounted on the lower bracket and is under control of the computer.          Khalid discloses an automated test system (Figs. 1-3 and 22-34) comprising a loading robots (48-49), a transport robots (30), removable socket caps (76, 100) of test sockets (67, 70) in a test carrier (50, 51), and actuators (107) are part of a socket picker head of the loading robot and the transport robot, wherein cameras configured sensing an image of an integrated circuit and mounted on a lower bracket (such as actuator 107) and is under control of a computer (see paragraphs [0052-0053, 0058, and 0072]).          It would have been obvious to one having ordinary skill in the art before the effective 
         Regarding claims 29 and 36, Suzuki and Khalid disclose the method of claim 28 further comprising the steps of analyzing the image by the computer to detect an error in an orientation of the integrated circuit; and correcting the error by rotating the integrated circuit using a rotatable portion of the finger under the control of the computer (see at least paragraphs [0052-0053, 0058, 008-0083] of Khalid),
         Regarding claims 30 and 37, Suzuki and Khalid disclose the method of claim 28 further comprising the steps of: analyzing the image by the computer to detect an error in a rotation of the integrated circuit; and correcting the error by rotating the integrated circuit using a rotatable portion of the finger under the control of the computer (see at least paragraphs [0052, 0058, 008-0083] of Khalid),
         Regarding claims 31 and 38, Suzuki and Khalid disclose the method of claim 28 further comprising the steps of: analyzing the image by the computer to detect an error in a tilt of the integrated circuit; and correcting the error by picking up the integrated circuit using the finger under the control of the computer (see at least paragraphs [0052, 0058, 008-0083] of Khalid).
Regarding claims 32 and 39, Suzuki and Khalid disclose the method of claim 28 further comprising the steps of: analyzing the image by the computer to detect an integrated circuit missing from an expected location; and terminating testing involving the missing integrated circuit (see at least paragraphs [0046, 0052, 0058] of Khalid).
Allowable Subject Matter
12.      Claims 1-20 are allowed over the prior arts of record.
13.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, the cited references, alone or in combination, do not disclose nor fairly suggest:
          “ An apparatus for handling integrated circuits in automated testing, the apparatus comprising: ……. a finger having a longitudinal axis extending downward from the upper assembly, wherein a lower portion of the finger is selectively rotatable about the longitudinal axis, a distal end of the finger extends downward toward the first opening in the lower bracket, and the finger is selectively moveable upward and downward with respect to the lower bracket to pick up and place an integrated circuit in a socket” in combination with all other elements as claimed in claim 1. 
            As to claim(s) 2-20, the claims are allowed as they further limit allowed claim 1.


Prior Art of Record
14.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
Leikermoser (U.S Pub. No. 2018/0172760) (see specification for more details).             Shim (U.S Pub. No. 20080298946) (see specification for more details).
              Ham (U.S Pub. No. 20050200000) (see specification for more details).




Conclusion
15.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
4/20/2021